Per Curiam:

We reverse pursuant to the following authorities: State v. Edwards, 298 S. C. 272, 379 S. E. (2d) 888 (1989); State v. Littlejohn, 228 S. C. 324, 89 S. E. (2d) 924 (1955). (If there is no substantial evidence which reasonably tends to prove the guilt of the accused, or from which his guilt may be fairly and logically deduced, then the trial judge should direct a verdict.)
One of the issues raised by this appeal is the appropriateness of the joinder of juvenile criminal charges. We conclude that juvenile criminal charges may be joined if they (1) “arise out of a single chain of circumstances,” (2) “are proved by the same evidence,” (3) “are of the same general nature,” and (4) no “real right of the defendant has been jeopardized.” State v. Middleton, 288 S. C. 21, 339 S. E. (2d) 692 (1986); City of Greenville v. Chapman, 210 S. C. 157, 41 S. E. (2d) 865 (1947).